Title: To George Washington from Captain Henry Lee, Jr., 3 November 1777
From: Lee, Henry Jr.
To: Washington, George



Sir
No. 3d [17]77

I mentioned to your Excelly in my last let’r an intercourse subsisting between the inhabitants & fleet near Grub’s landing. Having received a confirmation of this intelligence, I pushed down with twelve dragoons & reached the place early yesterday morning. At Robinsons mill on Namur Creek I fell in with a foraging party; on the appearance of my dragoons the enemy ran without giving one fire. A Captain of the Queens rangers, a factor from Baltimore County & seven mariners & soldiers were made prisoners. The Captain I indulged with his parole, till the 10 inst., on or before which day, he will wait on your Excellency to be farther disposed off. The transports have all moved up from New-castle to Chester. They are generally loaded with the wounded & baggage; so that their being ordered up, predicts another attempt on the fort, which they suppose will be effectual. Major Cuyler, Sir Wm Howes first Aid de Camp sailed in a packet the day before yesterday for London, his Business is to press Administration for strong & early reinforcements.
Among the mariners taken yesterday is a mate belonging to the Union transport, he informs, that Lord Howe had sent orders to the Captains of the transports to send up each, four or more of their seamen—What he can want with them is not certainly known. I conjecture, they are designed to mann the floating batteries now building in

the schuylkill. It is a certainty from the intelligence received from various characters, that the enemy design shortly to make a push on fort Mifflin. Their only possible mode, by which they can promise themselves success, is their floating batteries. In this they may be totally blasted; if we take possession of Carpenters island. From this post throwing up strong works, we most assuredly can put a stop to their favourite scheme, & what is of great consequence, co-operate with the gallies in preventing those supplies of provision which go up by water every night to Philada. Your Excelly may rely on it, that thirty or more boats, with muffled oars, pass our fort & gallies every night to the city. The ships blown up the other day were the Augusta, & Merlin sloop of 18 guns. The Augusta took fire from her own cannonading, one Lt, Chaplain & forty privates perished in the explosion. The Merlin being fast on ground was set fire to, by order.
There is brisk trade carried on at New-castle. I have detached a party of dragoons to that place, with directions to visit the several landings on the river, to disperse the late resolutions of Congress among the inhabitants, & to assure the people, that they will be strictly carried into execution. I set out myself this moment with a design to burn some of the enemy’s small craft which lay at Grubs landing, under cover of an eight-gun schooner. your Excellencys most Obt Servt

Heny Lee jr

